DETAILED ACTION
In response to the Preliminary Amendments filed on July 8, 2020, claims 1, 3-10, and 12-14 are amended and claims 15-20 are newly added. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the recitation of “whether medicament” should be recited as --whether the medicament-- since this is the first recitation of the limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arenas (WO 2016/193229 A1) in view of Hausser (WO 2014/011740 A1).
Claim 1. Arenas discloses a supplementary device configured to be releasably attached to an injection device, the supplementary device comprising: 
at least one wireless communication unit (pg. 4, line 19, pg. 7, lines 20-24); 
at least one sensor (4); and 
an extension (i.e., the core structure), wherein the at least one sensor is positioned upon the extension (Figs. 4a, 4b), and 
wherein the supplementary device is configured to: 
activate the at least one sensor in response to receipt activation by the user (pg. 17, lines 19-23; i.e., via pushing of button), 
use the at least one sensor to detect the start of an injection by the injection device following activation (pg. 17, lines 20-23; pg. 13, lines 19-26), and 
communicate, via the at least one wireless communication unit, the start of the injection to the external device (pg. 7, lines 20-24).
While Arenas discloses activation via pushing of the button (pg. 17, lines 19-23 and pg. 13, lines 19-26), Arenas does not disclose that the activation of the at least one sensor in response to receipt via the at least one wireless communication unit of a wireless communication from an external device. However, Hausser also discloses an injection system wherein the system may be mechanically activated via an activator located on the device housing or alternatively being remotely activated via being triggered by an activation activity performed by a user on an external device ([0012]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Arenas with the feature of activating via the at least one wireless communication unit of a wireless communication from an external device as disclosed by Hausser since Hausser discloses that direct mechanical activation and the indirect wireless activation are known alternatives for activation of injection devices ([0012]). Therefore, such modification is also a simple substitution of one known element (i.e., manual pressurizing of a button) for another (i.e., the at least one wireless communication unit of a wireless communication from an external device) to obtain predictable results (i.e., activation), see MPEP 2143(I)(B) for additional details.
	Claim 2. Arenas in view of Hausser discloses the supplementary device according to claim 1, wherein Arenas further discloses the extension is a flexible printed circuit board (pg. 19, lines 4-8).
Claim 3. Arenas in view of Hausser discloses the supplementary device according to claim 1, wherein Arenas further discloses the supplementary device is configured to indicate that the start of the injection by the injection device has not been detected (pg. 9, lines 11-15; i.e., wherein device start not being detected via the alarm indicating that device have not been used for a preset period of time)
Claim 4. Arenas in view of Hausser discloses the supplementary device according to claim 1, wherein Arenas further discloses the supplementary device is configured to indicate that the start of the injection by the injection device has been detected and that an end of the injection by the injection device has not been detected (pg. 13, lines 13-14; i.e., injection is uncompleted).
Claim 5. Arenas in view of Hausser discloses the supplementary device according to claim 1, wherein Arenas further discloses the supplementary device is configured to indicate that the start of the injection by the injection device has been detected and that an end of the injection by the injection device has not been detected within a predetermined time of the start of the injection (pg. 13, lines 16-26; i.e., injection is uncompleted within predefined time period).
Claim 6. Arenas in view of Hausser discloses the supplementary device according to claim 1, wherein Arenas further discloses the supplementary device is configured to indicate whether the wireless communication to the external device was successful (pg. 9, lines 31-37; via screen)
Claim 7. Arenas in view of Hausser discloses the supplementary device according to claim 1, Arenas further discloses comprising a temperature sensor (pg. 10, line 34 until pg. 11, line 6).
Claim 8. Arenas in view of Hausser discloses the supplementary device according to claim 7, wherein Arenas further discloses the supplementary device is configured to indicate whether medicament included in the injection device meets a predetermined temperature parameter (pg. 11, lines 4-6; i.e., above or below preset threshold).
Claim 9. Arenas in view of Hausser discloses the supplementary device according to claim 7, wherein Arenas further discloses the supplementary device is configured to start a timer (i.e., control clock) in response to determining that the medicament included in the injection device does not meet the predetermined temperature parameter and to provide an indication when the timer expires (pg. 16, lines 21-31 and pg. 20, lines 28-30; i.e., since information is stored with time via control clock).
Claim 10. Arenas discloses a system comprising: 
an injection device (100); and 
a supplementary device (1) that is configured to be releasably attached to the injection device, the supplementary device comprising: 
at least one wireless communication unit (pg. 4, line 19, pg. 7, lines 20-24); 
at least one sensor (4); and 
an extension (i.e., the core structure), wherein the at least one sensor is positioned upon the extension (Figs. 4a, 4b), and 
wherein the supplementary device is configured to: 
activate the at least one sensor in response to receipt activation by the user (pg. 17, lines 19-23; i.e., via pushing of button), 
use the at least one sensor to detect the start of an injection by the injection device following activation (pg. 17, lines 20-23; pg. 13, lines 19-26), and 
communicate, via the at least one wireless communication unit, the start of the injection to the external device (pg. 7, lines 20-24).
While Arenas discloses activation via pushing of the button (pg. 17, lines 19-23 and pg. 13, lines 19-26), Arenas does not disclose that the activation of the at least one sensor in response to receipt via the at least one wireless communication unit of a wireless communication from an external device. However, Hausser also discloses an injection system wherein the system may be mechanically activated via an activator located on the device housing or alternatively being remotely activated via being triggered by an activation activity performed by a user on an external device ([0012]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Arenas with the feature of activating via the at least one wireless communication unit of a wireless communication from an external device as disclosed by Hausser since Hausser discloses that direct mechanical activation and the indirect wireless activation are known alternatives for activation of injection devices ([0012]). Therefore, such modification is also a simple substitution of one known element (i.e., manual pressurizing of a button) for another (i.e., the at least one wireless communication unit of a wireless communication from an external device) to obtain predictable results (i.e., activation), see MPEP 2143(I)(B) for additional details.
Claim 11. Arenas in view of Hausser discloses the system according to claim 10, wherein Arenas further discloses the injection device is a disposable autoinjector (pg. 15, lines 1-5).
Claim 12. Arenas in view of Hausser discloses the system according to claim 10, wherein the supplementary device comprises a housing shaped so that, upon attachment to the injection device, the housing of the supplementary device is flush with the housing of the injection device (Figs. 2d or 4c; i.e., flush with the end of pen 100 with pushbutton 101).
Claim 13. Arenas in view of Hausser discloses the system according to claim 10, wherein Arenas further discloses the system is of uniform width, but greater in longitudinal length than the injection device.
Claim 14. Arenas in view of Hausser discloses the system according to claim 10, wherein Arenas further discloses the supplementary device is configured to attach within a recess located at a distal end of the injection device (Fig. 3; i.e., recess formed by pushbutton 101 to which device 1 is attached to).
Claim 15. Arenas in view of Hausser discloses the system according to claim 10, wherein Arenas further discloses the injection device contains a medicament (i.e., insulin).
Claim 16. Arenas in view of Hausser discloses the system according to claim 15, wherein Arenas further discloses the supplementary device further comprises a temperature sensor (pg. 10, line 34 until pg. 11, line 6).
Claim 17. Arenas in view of Hausser discloses the system according to claim 16, wherein Arenas further discloses the supplementary device is configured to indicate whether the medicament contained in the injection device meets a predetermined temperature parameter (pg. 11, lines 4-6; i.e., above or below preset threshold).
Claim 18. Arenas in view of Hausser discloses the system according to claim 16, wherein Arenas further discloses the supplementary device is configured to start a timer (i.e., control clock) in response to determining that the medicament contained in the injection device does not meet the predetermined temperature parameter and to provide an indication when the timer expires  (pg. 16, lines 21-31 and pg. 20, lines 28-30; i.e., since information is stored with time via control clock).
Claim 19. Arenas in view of Hausser discloses the system according to claim 10, wherein Arenas further discloses the supplementary device is configured to indicate that the start of the injection by the injection device has not been detected (pg. 9, lines 11-15; i.e., wherein device start not being detected via the alarm indicating that device have not been used for a preset period of time).
Claim 20. Arenas in view of Hausser discloses the system according to claim 10, wherein Arenas further discloses the supplementary device is configured to indicate that the start of the injection by the injection device has been detected and that an end of the injection by the injection device has not been detected  (pg. 13, lines 13-14; i.e., injection is uncompleted).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Blei, Cirillo, Kuhn, and Helmer all discloses a supplementary device comprising wireless communication unit, sensor, and being configured to activate the sensor, to detect a start of injection, and communicating with an external device. In particular, applicant is advised to comment whether Helmer is eligible prior art under 35 U.S.C. 102(a)(2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA ZHANG/Primary Examiner, Art Unit 3783